Case 0:19-cv-62743-RKA Document 9 Entered on FLSD Docket 11/20/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-62730-CIV-ALTMAN/Hunt

 PATRICIA KENNEDY,

        Plaintiff,
 v.

 641 SE 20TH AVE, LLC d/b/a
 HONU COVE,

       Defendant.
 ____________________________/

                      ORDER SCHEDULING STATUS CONFERENCE

        THIS MATTER comes before the Court upon a sua sponte examination of the record.

 The Plaintiff’s Complaint alleges violations of the Americans with Disabilities Act (“ADA”), 42

 U.S.C. §§ 12181, et seq. Consistent with the Court’s practices in ADA cases, counsel are

 directed to appear at a status conference on December 2, 2019 at 9:30 a.m. The conference will

 be conducted in Courtroom 207A at the U.S. Courthouse, 299 E. Broward Boulevard, Fort

 Lauderdale, Florida 33301. Instructions for the status conference are as follows:

           1.   The parties are not personally required to appear, but a representative of each

                party with full authority to enter a full and complete compromise must appear.

           2.   Multiple cases will be called at once, at which time the attorneys will meet in the

                Court’s attorney conference rooms to discuss the possibility of reaching an

                amicable resolution. The Court will not oversee these discussions.

           3.   If an agreement is reached, the parties shall promptly notify the Court.
Case 0:19-cv-62743-RKA Document 9 Entered on FLSD Docket 11/20/2019 Page 2 of 3



         4.    The Plaintiff’s counsel must appear with the entire case file. If the Defendant has

               not yet been served, the Plaintiff must serve a copy of this Order on the Defendant

               within two business days of the date of this Order.

         5.    The Defendant must appear with all evidence it has in support of its defenses.

         6.    The Clerk is DIRECTED to enter this Order in the following cases:

              a.      19-cv-62730 – Kennedy v. 641 SE 20th Ave, LLC

              b.      19-cv-81530 – Cohan v. SF Markets, LLC

              c.      19-cv-62442 – Kennedy v. Hari Om H&A, LLC

              d.      19-cv-62522 – Cohan v. Fedex Office & Print Services, Inc.

              e.      19-cv-62742 – Kennedy v. Jensen Beach Inn, LLC et al.

              f.      19-cv-62752 – Caplan v. Marshals Batteries, Inc. et al.

              g.      19-cv-62723 – Madrinan v. Cheesecake Factory Restaurant, Inc.

              h.      19-cv-62743 – Kennedy v. JNC Hospitality, LLC

              i.      19-cv-81533 – Fernandez v. Anthropologie, Inc.

              j.      19-cv-62457 – Poschmann v. Wendy’s Properties, LLC

              k.      19-cv-62808 – Kennedy v. Sarihan

              l.      19-cv-62639 – Cohan v. 1075 Sunrise Corp.

              m.      19-cv-62819 – Kennedy v. Shiva Lodging, Inc.

              n.      19-cv-62837 – Caplan v. Tirespot, Inc.

              o.      19-cv-81525 – Cohan v. Rmin Enterprises, LLC




                                                2
Case 0:19-cv-62743-RKA Document 9 Entered on FLSD Docket 11/20/2019 Page 3 of 3



       DONE AND ORDERED in Fort Lauderdale, Florida, this 19th day of November 2019.




                                                _________________________________
                                                ROY K. ALTMAN
                                                UNITED STATES DISTRICT JUDGE
 cc:   counsel of record
